               Case 2:18-mj-08189-LDW Document 16 Filed 10/30/18 Page 1 of 1 PageID: 28

  A0 98         (Rev. 8/85) Appearance Bond                                             -




                                         UNITED STATES DISTRICT COURT

                                                              District of                                New Jersey


            UNITED STATES Of AMERICA
                       V.
                                                                        APPEARANCE BOND
   NESTER ESTUARDO RUAN GUTIERREZ

                         Defendant
                                                                        Case                18mj8189-2


  Non-surety: I, the undersigned defendant acknowledge that I and my...
  Sety: We unrsined1_joily-nd-&evera1ly aclcnowledge-thatweand our...
  personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
 $ ?9O 000. C90                                                               in th Reistiy of the Court-thesunref

 $-
   The conditions of this bond are that the defendant                          NESTER ESTUARDO RUAN GUTIERREZ
                                                                                                     (Name)
    is to appear before this court and at such other places as the defendant may be required to appear, in accordance with any and
 all orders and directions relating to the defendant’s appearance in this case, including appearance for violation of a condition of
 defendant’s release as may be ordered or notified by this court or any other United States District Court to which the defendant
 may be held to answer or the cause transferred. The defendant is to abide by any judgment entered in such matter by surrendering
 to serve any sentence imposed and obeying any order or direction in connection with such judgment.

   It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which shall continue
 until such time as the undersigned are exonerated.

   If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this bond, then this
 bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the amount of this bond shall
 be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared by any United States District Court
 having cognizance of the above entitled matter at the time of such breach and if the bond is forfeited and if the forfeiture is not
 set aside or remitted, judgment, maybe entered upon motion in such United States District Court against each debtor jointly and
 severally for the amount above stated, together with interest and costs, and execution may be issued and payment secured as
 provided by the federal Rules of Criminal Procedure and any other laws of the United States.

                                                                    a
   This bond is signed on                     10/30/2018                                        USDC, Newark, NJ
                                                       Date                                               Place

   Defendant                                                      Address          )J   i/ty (),Ot.

—grety                                                            Address                                   h.    LA       (- fl’{(p
                  d’f 1iA) ,
                  J  \N\(LAJJ lAAzt                               Address      —




Coi’,iez.      M,qlcq ii-fl      4” c24,tC                                                                                             C)(
   Signed and acknowledged before me on




   Approved:
                          ‘Judicial Officer
